Citation Nr: 0407110	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-05 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an earlier effective date for Dependency and 
Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

George E. Guido Jr. 




REMAND

The veteran served on active duty from January 1963 to July 
1986.  He died in March 1998.  The appellant is his surviving 
spouse.  She appealed to the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In her March 2003 substantive appeal, VA Form 9, the 
appellant requested a videoconference hearing before the 
Board.  To ensure due process, this case is REMANDED to RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for the following action: 

Schedule the appellant for a 
videoconference hearing.  Notify her of 
the date, time and location of her 
hearing and place a copy of this letter 
in the claims file.  If, for whatever 
reason, she changes her mind and decides 
not to have a videoconference hearing 
(or any other type of hearing), please 
also document this in the claims file.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




